DETAILED ACTION
Allowable Subject Matter
Claims 1 and 4-9 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Agent Asaria on February 10, 2022 via email. 
The application has been changed as follows:
Claim 1, line 1: “the” has been changed to -a-.  
Claim 1, line 2: “electric” has been deleted.  
Claim 1, line 10: “in turn” has been deleted.  
Claim 1, line 16: “suitable” has been deleted.  
Claim 1, lines 32 and 33 have been replaced with: -where Krcavg defines said current available energy coefficient,-.  
Claim 1, line 34: “vehicle” has been changed to -residual-.  
Claim 4, the 2nd to the last line: “as” has been changed to -as an-.  
Claim 9, line 1 has been changed to: -An electric vehicle comprising at least one motor-.  
Claim 9, lines 2-3, have been changed to: -configured to use, at least in part, the output of said at least one battery, the electric vehicle comprising a management unit-.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, an estimation method of a residual range of an electric vehicle comprising at least one battery and at least one motor configured to use, at least in part, an output of said at least one battery for enabling movement of said electric vehicle, said method comprising: said first and third initialisation steps, as recited in Claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833